DETAILED ACTION
This office action is in response to the instant application filed on 01/24/2020.
Claims 1-23 are pending of which claims 1, 16, 17 and 23 are independent. 
IDS, filed on 04/24/2020, is considered.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
6.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160330780 to Kim (hereinafter “Kim”) in view of US. Pub. 20100173586 to McHenry (hereinafter “McHenry”).  

Regarding claim 1: Kim discloses an apparatus comprising: a transmitter that transmits the first data and first scheduling signaling in the first resource unit, wherein the first scheduling signaling is used for scheduling the first data on the first resource unit (Kim, see paragraph [0461], FIG. 25, the resource is divided smaller bandwidths used to schedule resources for the first data, and each  bandwidth is assigned a detection slot and the first slot of respective bandwidth of the resource  is configured as a detection slot used to choose the right resource for the first data in the first resource unit).

However, Kim does not explicitly teach a receiver that receives signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain; a processor that selects a first resource unit for transmitting first data, wherein the first resource unit is selected from the plurality of resource units. However, McHenry in the same or similar field of endeavor teaches a receiver that receives signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain((McHenry, see paragraph [0168], FIG. 8, channels are assigned during a span of time, and spectrum may be divided into logical channel units (LCUs) that may be assigned to various categories within the LCT));a processor that selects a first resource unit for transmitting first data, wherein the first resource unit is selected from the plurality of resource units (McHenry, see paragraph [0134], FIG. 1B, the classifier may identify specific signals and provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device to transmit the first data)It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be McHenry; [0026]).

Regarding claim 2: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 1, wherein the first data and the first scheduling signaling are contiguous in the frequency domain in the first resource unit. However, McHenry in the same or similar field of endeavor teaches the apparatus of claim 1, wherein the first data and the first scheduling signaling are contiguous in the frequency domain in the first resource unit (Kim, see paragraph[0066], a slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain and includes a plurality of Resource Blocks (RBs) in a frequency domain; OFDM symbols are used to represent one symbol period; an OFDM symbol may be called one SC-FDMA symbol or symbol period; an RB is a resource allocation unit and includes a plurality of contiguous subcarriers in one slot). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be communicated on a control channel.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve routing McHenry; [0026]).

Regarding claim 3: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 1, wherein each resource unit of the plurality of resource units has a detection period at a beginning of the respective resource unit. However, McHenry in the same or similar field of endeavor teaches the apparatus of claim 1, wherein each resource unit of the plurality of resource units has a detection period at a beginning of the respective resource unit (McHenry, see paragraph [0169],  a time T0 the device may perform spectrum sensing and detection, all channels that listed as available may be assigned as possible channels, at a later time T1, channels may be assigned as candidate channels; these channel become active at a later time T2, indicating that the DSA-enabled device is using them for communicating with other cooperative DSA-enabled devices and see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the  resource pool, i.e., the whole resource pool is divided into a plurality of time slots (in the case of FIG. 25, 3), and one or more subframes (or symbols) can be configured as an energy detection interval in each time slot). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be communicated on a control channel.  Such combination would have been obvious to combine as both references are from analogous art where McHenry; [0026]).

Regarding claim 4: Kim discloses the apparatus of claim 3, wherein the detection period comprises one or more detection slots and each detection slot of the one or more detection slots has a predetermined duration (Kim, see paragraph[0020], an energy detection interval is predetermined and a UE determines a discovery resource region for each time slot adaptively on the basis of an energy level estimated over an energy detection interval set for the time slot and energy detection is used to find suitable candidate channel that can be used for communication for the respective device).  

Regarding claim 5: Kim discloses the apparatus of claim 4, wherein the processor selects a resource unit from the plurality of resource units in response to detected energy in at least one detection slot of the detection period being below a predetermined energy threshold (Kim, see paragraph [0495] selecting resources with energy levels less than x % from within the part of the whole domain and transmitting a discovery message by selecting one from among the selected resources).

Regarding claim 6: Kim discloses the apparatus of claim 5, wherein the at least one detection slot comprises only one detection slot randomly selected from the one or more detection slots (Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the discovery resource pool, i.e., the whole resource pool is divided into a plurality of time slots (in the case of FIG. 25, 3), and one or more subframes (or symbols) can be configured as an energy detection interval in each time slot).  

Regarding claim 7: Kim discloses the apparatus of claim 5, wherein the at least one detection slot comprises M time- contiguous detection slots, and M is a value between 1 and N(Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the discovery resource pool, the whole resource pool(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 time slots), UEs may sense resources for transmitting discovery messages sequentially in the respective energy detection intervals  and determine discovery resources adaptively for the respective time slots according to the sensed energy level, i.e.,  for the respective time slots, discovery resource regions can be determined independently from each other, and the UEs can select discovery resources in the discovery resource regions determined. Note: there are there 20 contiguous slots and one energy detection slot, see FIG. 25).  

Regarding claim 8: Kim discloses the apparatus of claim 7, wherein the processor selects a resource unit from the plurality of resource units, and the resource unit has a Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the discovery resource pool, the whole resource pool(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 time slots).

Regarding claim 9: Kim discloses the apparatus of claim 5, wherein the detected energy in one detection slot of a resource unit is measured in a detection bandwidth of the resource unit (Kim, see paragraph [0461], FIG. 25, the first slot of s resource pool or bandwidth of the resource unit is configured as a detection slot, a plurality of energy detection intervals may be set up as a detection bandwidth of the total resource unit, the whole resource pool(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 parts, and each part is assigned an energy detection slot).  

Regarding claim 10: Kim discloses the apparatus of claim 9, wherein the detection bandwidth of the resource unit has a frequency span less than or equal to the bandwidth of the resource unit (Kim, see paragraph [0461], FIG. 25, the total bandwidth is divided so that each bandwidth is less than the bandwidth of the resource unit,  the resource is divided into three parts or 3 detection bandwidths, and each part is assigned a detection slot and the first slot of detection bandwidth of the total resource  is configured as a detection slot, a plurality of energy detection intervals may be set up in the detection resource pool or bandwidth, the whole detection bandwidth(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 parts and assigned one slot for energy detection).  

Regarding claim 11: Kim discloses the apparatus of claim 5, wherein the transmitter transmits a signal for a length of time that extends from an end of the at least one detection slot to an end of the detection period (Kim, see paragraph [0461], FIG. 25, the resource is divided into three parts or 3  bandwidths, and each part is assigned an energy detection slot to help choose a resource acceptable energy level and the first slot of detection bandwidth of the total resource  is configured as a detection slot, a plurality of energy detection intervals may be set up in the detection resource pool or bandwidth, the whole detection bandwidth(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 parts and assigned one slot for energy detection.  

Regarding claim 12: Kim discloses the apparatus of claim 11, wherein the signal is transmitted in the detection bandwidth to reserve the resource unit (Kim, see paragraph[0020], an energy detection interval is predetermined and used to find the energy level of resources for reservation and a UE determines a discovery resource region for each time slot adaptively on the basis of an energy level estimated over an energy detection interval set for the time slot and energy detection is used to find suitable candidate channel  that can be used for communication for the respective device).  

Regarding claim 13: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 1, wherein the processor selects a second resource unit for transmitting second data, the second resource unit is selected from the plurality of resource units, the transmitter transmits the second data and a second scheduling signaling in the second resource unit, and the second scheduling signaling is used for scheduling the second data on the second resource unit. However, McHenry in the same or similar field of endeavor teaches the apparatus of claim 1, wherein the processor selects a second resource unit for transmitting second data, the second resource unit is selected from the plurality of resource units, the transmitter transmits the second data and a second scheduling signaling in the second resource unit, and the second scheduling signaling is used for scheduling the second data on the second resource unit (McHenry, see paragraph [0134], FIG. 1B, scheduling the second data using the second resource unit is performed as follows, and a scheduler may receive detection data which is then provided to the signal classifier, detection data may be provided directly to the classifier and the classifier may identify specific signals and types of signals present in the detection data; the classifier may then provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device; preferred and potential channels may be added to a candidate channel list, which is then used by a rendezvous module to initiate and coordinate communication among dynamic spectrum access (DSA)enabled devices). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be communicated on a control channel.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve routing optimization by avoiding communications through unreliable nodes or regions McHenry; [0026]).

Regarding claim 14: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 1, wherein the processor selects a second resource unit for transmitting second data, the second resource unit is selected from the plurality of resource units, the transmitter transmits the second data in the second resource unit, and the first scheduling signaling is used for scheduling the first data on the first resource unit and the second data on the McHenry, see paragraph [0134], FIG. 1B,scheduling for the first data in the first resource is performed, and  a scheduler may receive detection data which is then provided to the signal classifier, detection data may be provided directly to the classifier and the classifier may identify specific signals and types of signals present in the detection data; the classifier may then provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device; preferred and potential channels may be added to a candidate channel list, which is then used by a rendezvous module to initiate and coordinate communication among dynamic spectrum access (DSA)enabled devices). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be communicated on a control channel.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve routing optimization by avoiding communications through unreliable nodes or regions McHenry; [0026]).

Regarding claim 15: Kim discloses a bandwidth of a detection bandwidth, and a predetermined energy threshold, or some combination thereof(Kim, see paragraph [0495] selecting resources with energy levels less than x % from within the part of the whole domain and transmitting a discovery message by selecting one from among the selected resources).

 However, Kim does not explicitly teach the apparatus of claim 1, wherein the signaling is used to configure a duration of a detection period, a duration of a detection slot, a number of detection slots within the detection period. However, McHenry in the same or similar field of endeavor teaches the apparatus of claim 1, wherein the signaling is used to configure a duration of a detection period, a duration of a detection slot, a number of detection slots within the detection period (McHenry, see paragraph [0193], FIG. 18, to enable dynamic spectrum access (DSA) devices in a network uses a detection period or periods may be used, a detection period may be on the order of about 40 microsecond for a frame length of about 5 to 20 millisecond, and if a detection gap is used (400 microsecond), the corresponding detection period inside of the detection gap may be 40 microsecond, (and the time before and after the detection period, but inside the gap, may be reserved for frequency changes); the non-synchronized detection period may be offset from a detector schedule for the dynamic spectrum access (DSA) enabled device or network as well as being non-synchronized with the synchronized detection period shared with other dynamic spectrum access (DSA) enabled devices and  see paragraph [0134], FIG. 1B, a scheduler may receive detection data which is then provided to the signal classifier, detection data may be provided directly to the classifier and the classifier may identify specific signals and types of signals present in the detection data; the classifier may then provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device; preferred and potential channels may be added to a candidate channel list, which is then used by a rendezvous module to initiate and coordinate communication among dynamic spectrum access (DSA)enabled devices). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be communicated on a control channel.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve routing optimization by avoiding communications through unreliable nodes or regions McHenry; [0026]).

Regarding claim 16: Kim discloses a method comprising: and transmitting the first data and first scheduling signaling in the first resource unit, wherein the first scheduling signaling is used for scheduling the first data on the first resource unit (Kim, see paragraph [0461], FIG. 25, the resource is divided smaller bandwidths used to schedule resources for the first data, and each  bandwidth is assigned a detection slot and the first slot of respective bandwidth of the resource  is configured as a detection slot used to choose the right resource for the first data in the first resource unit).  

However, Kim does not explicitly teach receiving signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain; selecting a first resource unit for transmitting first data, wherein the first resource unit is selected from the plurality of resource units. However, McHenry in the same or similar field of endeavor teaches receiving signaling used to configure a size of a resource unit on a carrier. wherein the carrier is divided into a plurality of resource units in a frequency domain (McHenry, see paragraph [0168], FIG. 8, channels are assigned during a span of time, and spectrum may be divided into logical channel units (LCUs) that may be assigned to various categories within the LCT); selecting a first resource unit for transmitting first data, wherein the first resource unit is selected from the plurality of resource units(McHenry, see paragraph [0134], FIG. 1B, the classifier may identify specific signals and provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device to transmit the first data). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be communicated on a control channel.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have McHenry; [0026]).
 
Regarding claim 17. An apparatus comprising:   each resource unit of the plurality of resource units includes a data region for transmitting data and a control region for transmitting a scheduling signaling for scheduling of the data (Kim, see paragraph [0079]  FIG. 3, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated, and downlink control channels include, for example, a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH), and a physical hybrid-ARQ indicator channel (PHICH))).  

However, Kim does not explicitly teach a transmitter that transmits a signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain. However, McHenry in the same or similar field of endeavor teaches a transmitter that transmits a signaling used to configure a size of a resource unit on a carrier. wherein the carrier is divided into a plurality of resource units in a frequency domain(McHenry, see paragraph [0168], FIG. 8, channels are assigned during a span of time, and spectrum may be divided into logical channel units (LCUs) that may be assigned to various categories within the LCT)). It would have been obvious for one having ordinary level of skill in the McHenry; [0026]).

Regarding claim 18: Kim discloses the apparatus of claim 17, wherein. for each resource unit of the plurality of resource units, the data region and the control region are contiguous in the frequency domain (Kim, see paragraph[0066], a slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain and includes a plurality of Resource Blocks (RBs) in a frequency domain; OFDM symbols are used to represent one symbol period; an OFDM symbol may be called one SC-FDMA symbol or symbol period; an RB is a resource allocation unit and includes a plurality of contiguous subcarriers in one slot).  

Regarding claim 19: Kim discloses the apparatus of claim 17, wherein each resource unit of the plurality of resource units has a detection period at a beginning of the resource unit (Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the  resource unit at the beginning of the resource unit, i.e., the whole resource pool is divided into a plurality of time slots (in the case of FIG. 25, 3), and one or more subframes (or symbols) can be configured as an energy detection interval in each time slot.  

Regarding claim 20: Kim discloses the apparatus of claim 19, wherein the detection period comprises one or more detection slots (Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the discovery resource pool, i.e., the whole resource pool is divided into a plurality of time slots (in the case of FIG. 25, 3), and one or more subframes (or symbols) can be configured as an energy detection interval in each time slot) and each detection slot of the one or more detection slots has a predetermined duration (Kim, see paragraph[0020], an energy detection interval is predetermined and a UE determines a discovery resource region for each time slot adaptively on the basis of an energy level estimated over an energy detection interval set for the time slot and energy detection is used to find suitable candidate channel that can be used for communication for the respective device.  

Regarding claim 21: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 19, wherein each resource unit of the plurality of resource units has a detection bandwidth in the detection period, and the detection bandwidth has a frequency span than or equal to the bandwidth of the resource unit. However, McHenry in the same or similar field of endeavor teaches the apparatus of claim 19, wherein each resource unit of the plurality of resource units has a detection bandwidth in the detection period, and the detection McHenry, see paragraph [0193], FIG. 18, to enable dynamic spectrum access (DSA) devices in a network uses a detection period or periods may be used, a detection period may be on the order of about 40 microsecond for a frame length of about 5 to 20 millisecond, and if a detection gap is used (400 microsecond), the corresponding detection period inside of the detection gap may be 40 microsecond, (and the time before and after the detection period, but inside the gap, may be reserved for frequency changes); the non-synchronized detection period may be offset from a detector schedule for the dynamic spectrum access (DSA) enabled device or network as well as being non-synchronized with the synchronized detection period shared with other dynamic spectrum access (DSA) enabled devices and  see paragraph [0134], FIG. 1B, a scheduler may receive detection data which is then provided to the signal classifier, detection data may be provided directly to the classifier and the classifier may identify specific signals and types of signals present in the detection data; the classifier may then provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device; preferred and potential channels may be added to a candidate channel list, which is then used by a rendezvous module to initiate and coordinate communication among dynamic spectrum access (DSA)enabled devices). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method McHenry; [0026]).
  
Regarding claim 22: Kim discloses the apparatus of claim 17, wherein a bandwidth of a detection bandwidth, and a predetermined energy threshold, or some combination thereof (Kim, see paragraph [0495] selecting resources with energy levels less than x % from within the part of the whole domain and transmitting a discovery message by selecting one from among the selected resources).
  
However, Kim does not explicitly teach the apparatus of claim 17, wherein the signaling is used to configure a duration of a detection period, a duration of a detection slot, a number of detection slots within the detection period. However, McHenry in the same or similar field of endeavor teaches wherein the signaling is used to configure a duration of a detection period, a duration of a detection slot, a number of detection slots within the detection period (McHenry, see paragraph [0193], FIG. 18, to enable dynamic spectrum access (DSA) devices in a network uses a detection period or periods may be used, a detection period may be on the order of about 40 microsecond for a frame length of about 5 to 20 millisecond, and if a detection gap is used (400 microsecond), the corresponding detection period inside of the detection gap may be 40 microsecond, (and the time before and after the detection period, but inside the gap, may be reserved for frequency changes); the non-synchronized detection period may be offset from a detector schedule for the dynamic spectrum access (DSA) enabled device or network as well as being non-synchronized with the synchronized detection period shared with other dynamic spectrum access (DSA) enabled devices and  see paragraph [0134], FIG. 1B, a scheduler may receive detection data which is then provided to the signal classifier, detection data may be provided directly to the classifier and the classifier may identify specific signals and types of signals present in the detection data; the classifier may then provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device; preferred and potential channels may be added to a candidate channel list, which is then used by a rendezvous module to initiate and coordinate communication among dynamic spectrum access (DSA)enabled devices). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be communicated on a control channel.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve routing optimization by avoiding communications through unreliable nodes or regions McHenry; [0026]).

Regarding claim 23. A method comprising each resource unit of the plurality of resource units includes a data region for transmitting data and a control region for transmitting a scheduling signaling for scheduling of the data((Kim, see paragraph [0079]  FIG. 3, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated, and downlink control channels include, for example, a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH), and a physical hybrid-ARQ indicator channel (PHICH))).  
 
However, Kim does not explicitly teach transmitting a signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain. However, McHenry in the same or similar field of endeavor teaches transmitting a signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain (McHenry, see paragraph [0168], FIG. 8, channels are assigned during a span of time, and spectrum may be divided into logical channel units (LCUs) that may be assigned to various categories within the LCT). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be communicated on a control channel.  Such combination would have been obvious to combine as both references McHenry; [0026]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                            
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477